Title: To John Adams from Thomas Brand Hollis, 22 June 1794
From: Hollis, Thomas Brand
To: Adams, John




Dear Sir
June 22 1794 Chesterfeild Street
I recd your letter with the correspondence of Gennet for wch am much obliged to you but being put into the post it cost 19S which the captains often do as soon as they come to Land— how mine was delayed know not beleive it was by a private hand.
The communication by letters is exceeding dangerous the habeas corpus bill being suspended, wch gives power equal to lettres de cachet & it is used not only to prevent correspondence but to examine all letters.
it was the remarks on paine wch Stockdale had the impudence to publish in your name but nobody beleived it— The same man had the assurance to repeat through 3 Edits of the life of Paine that I was instrumental to the publishing the rights of Man presiding over a committee of Democrates in this house whereas I never saw the book till it was printed, nor was there ever a committee of democrates in this house nor did I ever preside at any one any where else but it was done on purpose to mark a simple individual & it has had its effect.
if I called your performance a book it was not in contempt of it but in honor for remember Thucidides called a book an inheritance
in your work you have proved your point that for want of a Balance former republicks have died away but it was not for want of finding that Balance but not knowing how to preserve that Balance when found, & in practice & therefore it has never been effected whither it is not better to build on a broader basis & not like a china Jarr admired at a distance but fall to peices when Touched
I esteem your work greatly & it introduces a new branch of Litterature much neglected & unknown in so much I wish you would complet it as much as you can by continuing your collection of Italian States.
know then dear sir I have begun a series of that kind but want your presence & aid to encourge & assist me without any animosity to the Man who is very ignorant & impudent & is not to be depended on.
I fear your labors would suffer greatly as he will consult nothing but his own interest & that at any rate—the situation of this country is truly deplorabl & prevents for the present other attentions
I had wrote a long letter on French affairs but prudence prevents sending it you could have given me your opinion freely but I cannot tho we think very differently!!!
should be glad to see your dialogue but why bring in Louis—France will neither be sluiced out nor partitioned by the combined power nor call out for the restoration of the old monarchy but—
Mr Jay & Mr Trumbull gave me the pleasure of their company this day am highly pleased with the republican simplicity & good sence of yr minister & have no doubt he will maintain the dignity of his republick & presenting its rights and liberty—will secure an Asylum to the virtuous & distrest where the long hands of Tyrants cannot reach I have inclosed a few pamphlets & with them send my best wishes for health & happiness to you & Mrs Adams & desire you to beleive I am Dear Sir / Sincerely & affectionately yours
